Exhibit 10.2

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of March 20, 2005 (this “Agreement”), among the
stockholders listed on the signature page(s) hereto (collectively, the
“Stockholders” and each individually, a “Stockholder”), Pinnacle Systems, Inc.,
a California corporation (the “Company”) and Avid Technology, Inc., a Delaware
corporation (the “Buyer”).  Capitalized terms used and not otherwise defined
herein shall have the respective meanings assigned to them in the Merger
Agreement referred to below.

 

WHEREAS, as of the date hereof, the Stockholders own of record and beneficially
the shares of capital stock of the Buyer set forth on Schedule I hereto (such
shares, or any other voting or equity of securities of the Buyer hereafter
acquired by any Stockholder prior to the termination of this Agreement, being
referred to herein collectively as the “Shares”);

 

WHEREAS, concurrently with the execution of this Agreement, the Buyer and the
Company are entering into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), pursuant to which, upon the terms and subject
to the conditions thereof, a subsidiary of the Buyer will be merged with and
into the Company, and the Company will be the surviving corporation (the
“Merger”); and

 

WHEREAS, as a condition to the willingness of the Company to enter into the
Merger Agreement, the Company has required that the Stockholders agree, and in
order to induce the Company to enter into the Merger Agreement the Stockholders
are willing, to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:

 


SECTION 1.                                            VOTING OF SHARES.


 


(A)                                  EACH STOCKHOLDER COVENANTS AND AGREES THAT
UNTIL THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH THE TERMS HEREOF, AT
THE BUYER STOCKHOLDERS MEETING OR ANY OTHER MEETING OF THE STOCKHOLDERS OF THE
BUYER, HOWEVER CALLED, AND IN ANY ACTION BY WRITTEN CONSENT OF THE STOCKHOLDERS
OF THE BUYER, SUCH STOCKHOLDER WILL VOTE, OR CAUSE TO BE VOTED, ALL OF SUCH
STOCKHOLDER’S RESPECTIVE SHARES IN FAVOR OF THE BUYER VOTING PROPOSALS.


 


(B)                                 EACH STOCKHOLDER HEREBY IRREVOCABLY GRANTS
TO, AND APPOINTS, THE COMPANY, AND ANY INDIVIDUAL DESIGNATED IN WRITING BY IT,
AND EACH OF THEM INDIVIDUALLY, AS HIS OR HER PROXY AND ATTORNEY-IN-FACT (WITH
FULL POWER OF SUBSTITUTION), FOR AND IN HIS OR HER NAME, PLACE AND STEAD, TO
VOTE SUCH STOCKHOLDER’S SHARES AT ANY MEETING OF THE STOCKHOLDERS OF THE BUYER
CALLED WITH RESPECT TO ANY OF THE MATTERS SPECIFIED IN, AND IN ACCORDANCE AND
CONSISTENT WITH, THIS SECTION 1.  EACH STOCKHOLDER UNDERSTANDS AND ACKNOWLEDGES
THAT THE COMPANY IS ENTERING INTO THE MERGER AGREEMENT IN RELIANCE UPON THE
STOCKHOLDER’S EXECUTION AND DELIVERY OF THIS AGREEMENT.  EACH STOCKHOLDER HEREBY
AFFIRMS THAT THE IRREVOCABLE PROXY SET FORTH IN THIS SECTION 1(B) IS GIVEN IN
CONNECTION WITH THE EXECUTION OF THE MERGER AGREEMENT, AND THAT SUCH IRREVOCABLE
PROXY IS GIVEN TO SECURE THE PERFORMANCE OF THE DUTIES OF SUCH STOCKHOLDER UNDER
THIS

 

--------------------------------------------------------------------------------


 


AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED FOR HEREIN, EACH STOCKHOLDER HEREBY (I)
AFFIRMS THAT THE IRREVOCABLE PROXY IS COUPLED WITH AN INTEREST AND MAY UNDER NO
CIRCUMSTANCES BE REVOKED, (II) RATIFIES AND CONFIRMS ALL THAT THE PROXIES
APPOINTED HEREUNDER MAY LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF AND
(III) AFFIRMS THAT SUCH IRREVOCABLE PROXY IS EXECUTED AND INTENDED TO BE
IRREVOCABLE IN ACCORDANCE WITH THE DELAWARE GENERAL CORPORATION LAW. 
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, THE IRREVOCABLE PROXY
GRANTED HEREUNDER SHALL AUTOMATICALLY TERMINATE UPON THE TERMINATION OF THIS
AGREEMENT.


 


SECTION 2.                                            TRANSFER OF SHARES.


 


(A)                                  EACH STOCKHOLDER COVENANTS AND AGREES THAT
SUCH STOCKHOLDER WILL NOT DIRECTLY OR INDIRECTLY (I) SELL, ASSIGN, TRANSFER,
PLEDGE, ENCUMBER OR OTHERWISE DISPOSE OF ANY OF THE SHARES, (II) DEPOSIT ANY OF
THE SHARES INTO A VOTING TRUST OR ENTER INTO A VOTING AGREEMENT OR ARRANGEMENT
WITH RESPECT TO THE SHARES OR GRANT ANY PROXY OR POWER OF ATTORNEY WITH RESPECT
THERETO THAT IS INCONSISTENT WITH THIS AGREEMENT OR (III) ENTER INTO ANY
CONTRACT, OPTION OR OTHER ARRANGEMENT OR UNDERTAKING WITH RESPECT TO THE DIRECT
OR INDIRECT SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF ANY SHARES;
PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING A STOCKHOLDER MAY TRANSFER
SHARES OR AGREE TO TRANSFER SHARES BY TESTAMENTARY DISPOSITION, INTERSPOUSAL
DISPOSITION PURSUANT TO A DOMESTIC RELATIONS PROCEEDING OR OTHERWISE BY
OPERATION OF LAW, PROVIDED THAT IN EACH SUCH CASE THE TRANSFEREE AGREES IN
WRITING TO BE BOUND BY THIS AGREEMENT.


 


(B)                                 EACH STOCKHOLDER AGREES TO SUBMIT TO THE
BUYER CONTEMPORANEOUSLY WITH OR PROMPTLY FOLLOWING EXECUTION OF THIS AGREEMENT
ALL CERTIFICATES REPRESENTING THE SHARES (UNLESS SUCH SHARES ARE HELD IN
“STREET” NAME OR OTHERWISE NOT ISSUED AND CERTIFICATED IN THE INDIVIDUAL NAME OF
THE STOCKHOLDER) SO THAT THE BUYER MAY PLACE THEREON A LEGEND REFERRING TO THE
TRANSFER RESTRICTIONS SET FORTH IN THIS AGREEMENT.


 


SECTION 3.                                            REPRESENTATIONS AND
WARRANTIES OF THE STOCKHOLDERS.  EACH STOCKHOLDER ON HIS OR HER OWN BEHALF
HEREBY SEVERALLY REPRESENTS AND WARRANTS TO THE BUYER WITH RESPECT TO SUCH
STOCKHOLDER AND SUCH STOCKHOLDER’S OWNERSHIP OF THE SHARES AS FOLLOWS:


 


(A)                                  OWNERSHIP OF SHARES.  THE STOCKHOLDER
BENEFICIALLY OWNS ALL OF THE SHARES AS SET FORTH ON SCHEDULE I HERETO AND HAS
GOOD AND MARKETABLE TITLE TO SUCH SHARES, FREE AND CLEAR OF ANY CLAIMS, LIENS,
ENCUMBRANCES AND SECURITY INTERESTS WHATSOEVER.  THE STOCKHOLDER OWNS NO SHARES
OF BUYER COMMON STOCK OTHER THAN THE SHARES AS SET FORTH ON SCHEDULE I HERETO. 
THE STOCKHOLDER HAS SOLE VOTING POWER, WITHOUT RESTRICTIONS, WITH RESPECT TO ALL
OF THE SHARES.


 


(B)                                 POWER, BINDING AGREEMENT.  THE STOCKHOLDER
HAS THE LEGAL CAPACITY AND ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO AND
PERFORM ALL OF HIS OR HER OBLIGATIONS UNDER THIS AGREEMENT.  THIS AGREEMENT HAS
BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE STOCKHOLDER AND CONSTITUTES
A VALID AND BINDING OBLIGATION OF THE STOCKHOLDER, ENFORCEABLE AGAINST THE
STOCKHOLDER IN ACCORDANCE WITH ITS TERMS.


 


(C)                                  NO CONFLICTS.  THE EXECUTION AND DELIVERY
OF THIS AGREEMENT DO NOT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL NOT, CONFLICT WITH OR RESULT IN ANY VIOLATION OF, OR DEFAULT (WITH
OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A

 

2

--------------------------------------------------------------------------------


 


RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR TO LOSS
OF A MATERIAL BENEFIT UNDER, ANY PROVISION OF ANY LOAN OR CREDIT AGREEMENT,
NOTE, BOND, MORTGAGE, INDENTURE, LEASE OR OTHER AGREEMENT, INSTRUMENT, PERMIT,
CONCESSION, FRANCHISE, LICENSE, JUDGMENT, ORDER, DECREE, STATUTE, LAW,
ORDINANCE, RULE OR REGULATION APPLICABLE TO THE STOCKHOLDER, THE SHARES OR ANY
OF THE STOCKHOLDER’S PROPERTIES OR ASSETS.  EXCEPT AS EXPRESSLY CONTEMPLATED
HEREBY, THE STOCKHOLDER IS NOT A PARTY TO, AND THE SHARES ARE NOT SUBJECT TO OR
BOUND IN ANY MANNER BY, ANY CONTRACT OR AGREEMENT RELATING TO THE SHARES,
INCLUDING WITHOUT LIMITATION, ANY VOTING AGREEMENT, OPTION AGREEMENT, PURCHASE
AGREEMENT, STOCKHOLDERS’ AGREEMENT, PARTNERSHIP AGREEMENT OR VOTING TRUST.
EXCEPT FOR THE EXPIRATION OR TERMINATION OF THE WAITING PERIOD UNDER THE HSR ACT
AND INFORMATIONAL FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION, NO
CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR
FILING WITH, ANY COURT, ADMINISTRATIVE AGENCY OR COMMISSION
OR                             OTHER GOVERNMENTAL AUTHORITY OR INSTRUMENTALITY,
DOMESTIC, FOREIGN OR SUPRANATIONAL, IS REQUIRED BY OR WITH RESPECT TO THE
STOCKHOLDER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR
THE CONSUMMATION BY THE STOCKHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 4.                                            TERMINATION.  THIS
AGREEMENT SHALL TERMINATE UPON THE FIRST TO OCCUR OF:


 


(I)                                     THE EFFECTIVE TIME;


 


(II)                                  WRITTEN NOTICE OF TERMINATION OF THIS
AGREEMENT BY THE COMPANY TO THE STOCKHOLDERS; OR


 


(III)                               THE DATE OF TERMINATION OF THE MERGER
AGREEMENT; PROVIDED THAT NO SUCH TERMINATION SHALL RELIEVE ANY PARTY OF
LIABILITY FOR A WILLFUL BREACH HEREOF PRIOR TO TERMINATION.


 


SECTION 5.                                            SPECIFIC PERFORMANCE.  THE
PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT ANY
PROVISION OF THIS AGREEMENT WAS NOT PERFORMED IN ACCORDANCE WITH THE TERMS
HEREOF AND THAT THE PARTIES SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF THE
TERMS HEREOF, IN ADDITION TO ANY OTHER REMEDY AT LAW OR IN EQUITY.


 


SECTION 6.                                            FIDUCIARY DUTIES.  EACH
STOCKHOLDER IS SIGNING THIS AGREEMENT SOLELY IN SUCH STOCKHOLDER’S CAPACITY AS
AN OWNER OF SUCH STOCKHOLDER’S RESPECTIVE SHARES, AND NOTHING HEREIN SHALL
PROHIBIT, PREVENT OR PRECLUDE SUCH STOCKHOLDER FROM TAKING OR NOT TAKING ANY
ACTION IN SUCH STOCKHOLDER’S CAPACITY AS AN OFFICER OR DIRECTOR OF THE BUYER TO
THE EXTENT PERMITTED BY THE MERGER AGREEMENT.


 


SECTION 7.                                            CONSENT AND WAIVER.  EACH
STOCKHOLDER HEREBY GIVES ANY CONSENTS OR WAIVERS THAT ARE REASONABLY REQUIRED
FOR THE CONSUMMATION OF THE MERGER UNDER THE TERMS OF ANY AGREEMENT TO WHICH
SUCH STOCKHOLDER IS A PARTY OR PURSUANT TO ANY RIGHTS SUCH STOCKHOLDER MAY HAVE
IN HIS OR HER CAPACITY AS A STOCKHOLDER OF THE COMPANY.


 


SECTION 8.                                            MISCELLANEOUS.


 


(A)                                  ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT THERETO.

 

3

--------------------------------------------------------------------------------


 


THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR RESCINDED EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY EACH OF THE PARTIES HERETO.


 


(B)                                 SEVERABILITY.  IF ANY TERM OR OTHER
PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED
BY ANY RULE OF LAW, OR PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF
THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT.  UPON SUCH
DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE
OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY
THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW IN A MUTUALLY
ACCEPTABLE MANNER IN ORDER THAT THE TERMS OF THIS AGREEMENT REMAIN AS ORIGINALLY
CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE.


 


(C)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.


 


(D)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(E)                                  NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED DULY DELIVERED
(I) THREE BUSINESS DAYS AFTER BEING SENT BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, OR (II) ONE BUSINESS DAY AFTER BEING SENT
FOR NEXT BUSINESS DAY DELIVERY, FEES PREPAID, VIA A REPUTABLE NATIONWIDE
OVERNIGHT COURIER SERVICE, IN EACH CASE TO THE INTENDED RECIPIENT AS SET FORTH
BELOW:


 


(I)                                     IF TO A STOCKHOLDER, IN CARE OF THE
BUYER AT THE ADDRESS SET FORTH BELOW;


 


(II)                                  IF TO THE BUYER TO:


 

Avid Technology, Inc.
Avid Technology Park
One Park West
Tewksbury, MA 01876
Attn:                    General Counsel
Telecopy:  (978) 851-7216

 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attn:                    David A. Westenberg, Esq.

Jay E. Bothwick, Esq.

Facsimile: (617) 526-5000

 

4

--------------------------------------------------------------------------------


 


(III)                               IF TO THE COMPANY TO:


 

Pinnacle Systems, Inc.

280 North Bernardo Avenue
Mountain View, CA 94043

Attn:                    Chief Executive Officer

Facsimile:  (650) 930-2424

 

with a copy to:

 

DLA Piper Rudnick Gray Cary US LLP

2000 University Avenue

East Palo Alto, CA 94303

Attn:                    Gregory M. Gallo, Esq.

Diane Holt Frankle, Esq.

Facsimile: (650) 833-2001

 


(F)                                    NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT IS NOT INTENDED, AND SHALL NOT BE DEEMED, TO CONFER ANY RIGHTS OR
REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, TO CREATE ANY AGREEMENT OF EMPLOYMENT WITH ANY
PERSON OR TO OTHERWISE CREATE ANY THIRD-PARTY BENEFICIARY HERETO.


 


(G)                                 ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY
OF THE RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT MAY BE ASSIGNED OR
DELEGATED, IN WHOLE OR IN PART, BY OPERATION OF LAW OR OTHERWISE BY ANY OF THE
PARTIES HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES, AND ANY
SUCH ASSIGNMENT WITHOUT SUCH PRIOR WRITTEN CONSENT SHALL BE NULL AND VOID. 
SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT SHALL BE BINDING UPON, INURE
TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


(H)                                 INTERPRETATION.  WHEN REFERENCE IS MADE IN
THIS AGREEMENT TO A SECTION, SUCH REFERENCE SHALL BE TO A SECTION OF THIS
AGREEMENT, UNLESS OTHERWISE INDICATED.  THE HEADINGS CONTAINED IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.  THE LANGUAGE USED IN THIS
AGREEMENT SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED
AGAINST ANY PARTY.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN THIS
AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS,
AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL, AND VICE
VERSA.  ANY REFERENCE TO ANY FEDERAL, STATE, LOCAL OR FOREIGN STATUTE OR LAW
SHALL BE DEEMED ALSO TO REFER TO ALL RULES AND REGULATIONS PROMULGATED
THEREUNDER, UNLESS THE CONTEXT REQUIRES OTHERWISE.  WHENEVER THE WORDS
“INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE
DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  NO SUMMARY OF THIS
AGREEMENT PREPARED BY THE PARTIES SHALL AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


(I)                                     SUBMISSION TO JURISDICTION.  EACH OF THE
PARTIES TO THIS AGREEMENT (I) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF DELAWARE IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH

 

5

--------------------------------------------------------------------------------


 


ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT, (III) AGREES
THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION
OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT AND (IV) AGREES NOT TO BRING ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY OTHER COURT.  EACH OF THE
PARTIES HERETO WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY OR OTHER
SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO.  ANY
PARTY HERETO MAY MAKE SERVICE ON ANOTHER PARTY BY SENDING OR DELIVERING A COPY
OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN SECTION 8(E).  NOTHING IN THIS SECTION,
HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


 


(J)                                     WAIVER OF JURY TRIAL.  EACH OF THE
BUYER, THE COMPANY AND EACH STOCKHOLDER HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE BUYER, THE COMPANY OR
EACH STOCKHOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
OF THIS AGREEMENT.


 


[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

6

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, EACH OF THE PARTIES HERETO HAS CAUSED THIS AGREEMENT TO BE
SIGNED INDIVIDUALLY OR BY ITS RESPECTIVE DULY AUTHORIZED OFFICER AS OF THE DATE
FIRST WRITTEN ABOVE.


 

 

PINNACLE SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Scott E. Martin

 

 

 

 

 

Title:

Senior Vice-President

 

 

 

 

 

 

 

 

AVID TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Paul J. Milbury

 

 

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

 

 

/s/ David A. Krall

 

 

David A. Krall

 

 

 

/s/ William J. Warner

 

 

William J. Warner

 

 

 

/s/ Charles L. Smith

 

 

Charles L. Smith

 

 

 

/s/ David M. Lebolt

 

 

David M. Lebolt

 

 

 

/s/ Paul J. Milbury

 

 

Paul J. Milbury

 

 

 

/s/ Michael J. Rockwell

 

 

Michael J. Rockwell

 

 

 

/s/ Joseph Bentivegna

 

 

Joseph Bentivegna

 

 

 

/s/ Patricia A. Baker

 

 

Patricia A. Baker

 

 

 

/s/ Ethan E. Jacks

 

 

Ethan E. Jacks

 

7

--------------------------------------------------------------------------------


 

Schedule I

 

 

 

Number of Shares

 

Number of Shares

 

 

 

Stockholder Names

 

Underlying Options

 

of Common Stock

 

Total

 

 

 

 

 

 

 

 

 

Patricia A. Baker

 

59,354

 

3,871

 

63,225

 

 

 

 

 

 

 

 

 

Joseph Bentivegna

 

71,436

 

9,076

 

80,512

 

 

 

 

 

 

 

 

 

Ethan E. Jacks

 

39,528

 

8,221

 

47,749

 

 

 

 

 

 

 

 

 

David A. Krall

 

646,425

 

37,455

 

683,880

 

 

 

 

 

 

 

 

 

David M. Lebolt

 

103,874

 

0

 

103,874

 

 

 

 

 

 

 

 

 

Paul J. Milbury

 

3,000

 

90,940

 

93,940

 

 

 

 

 

 

 

 

 

Michael J. Rockwell

 

92,975

 

0

 

92,975

 

 

 

 

 

 

 

 

 

Charles L. Smith

 

105,581

 

25,468

 

131,049

 

 

 

 

 

 

 

 

 

William J. Warner

 

136,700

 

10,000

 

146,700

 

 

8

--------------------------------------------------------------------------------

 